Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 1 of 28



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-61946-CIV-ALTMAN

   MY. P.I.I. LLC,

           Plaintiff,

   v.

   H&R MARINE ENGINEERING, INC. and
   K&G MARINE, LLC,

         Defendants.
   _________________________________________/
                                                  ORDER 1
           The Plaintiff hired H&R to perform necessary maintenance and repairs on the Plaintiff’s yacht.

   H&R, in turn, subcontracted with K&G to assist with those repairs. Unfortunately, while K&G was

   doing its work, one of the yacht’s propeller shafts was damaged. The Plaintiff sued H&R and K&G2

   in admiralty, seeking (among other things) both the loss of its charter income and reimbursement for

   the wages it paid the crew during the yacht’s detention. The Defendants now move for partial

   summary judgment as to those two kinds of damages—even as they concede that the Plaintiff’s

   remaining damages claims (for the yacht’s deterioration and the insurance deductible) should proceed

   to trial. Because we agree that awarding the Plaintiff both its lost income and its expenses would result

   in an unfair windfall, we grant the Defendants’ motion for judgment on the wages claim. But the

   Plaintiff has adduced just enough evidence for its lost-income claim—and so, that portion of its

   damages case survives.



   1
     With the Court’s permission, the parties have submitted some of their filings under seal. Those filings
   shall remain under seal until further order of the Court. But, recognizing that “proceedings in the
   United States District Court are public and Court filings are matters of public record,” S.D. FLA. L.R.
   5.4(a), this Order has been filed publicly.
   2
     Together, “the Defendants.”
                                                      1
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 2 of 28



                                                  THE FACTS 3

           The Plaintiff (“PII”) 4 owns the M/Y Pure Insanity 5—a motor yacht registered with the U.S.

   Coast Guard as a recreational vessel, see Plaintiff’s SOF [ECF No. 113] ¶¶ 1–2, and endorsed for

   “coastwise trade,” Certificate of Documentation [ECF No. 105-1] at 1. PII has only one member—

   James Leonardo. See id. ¶¶ 8–12. Leonardo also owns RES Exhibit Services, LLC (“RES”), which has

   chartered the Vessel over the years. See id. In other words, Leonardo owns two LLCs—the one that

   owns the Yacht (“PII”) and a second that regularly charters it. See id.

           Leonardo formed PII in 2012. See id. ¶ 16; Defendants’ SOF ¶ 16. Around 2015, Leonardo

   began funding PII through RES. The funding worked something like this: RES would transfer money

   to Leonardo’s personal bank account, and Leonardo would send that money to PII. See Plaintiff’s SOF

   ¶ 28. Eventually, RES began funding PII directly—depositing funds from its bank account into PII’s

   rather than using Leonardo’s personal bank account as a go-between. Id. In this way, RES funded—

   and continues to fund—PII’s operating expenses. Id. ¶ 34; Leonardo 10/20/2020 Cont’d Depo. [ECF

   No. 127-1] at 53:13–54:6 (“Q: At the end of the day, if I’m understanding this, the expenses incurred

   by MY. P.I.I. are paid by RES, correct, all expenses? A: Correct. . . . Q: But all of the crew wages are

   paid by RES, correct? A: No. They’re paid from M.Y. P.I. The money is transferred from RES to MY.




   3
     We’ll (mostly) cite to the Plaintiff’s Counter Statement of Material Facts (“Plaintiff’s SOF”) [ECF
   No. 113]. And, because the Defendants failed to respond to any of the additional facts asserted in the
   Plaintiff’s SOF—see generally Defendants’ SOF [ECF No. 106]; Defendants’ Reply [ECF No. 127]
   (unaccompanied by any additional counter-statement of material facts)—we’ll deem those additional
   facts “admitted” for purposes of resolving this Motion. See S.D. FLA. L.R. 56.1(c) (“All material facts
   in any party’s Statement of Material Facts may be deemed admitted unless controverted by the other
   party’s Statement of Material Facts, provided that: (i) the Court finds that the material fact at issue is
   supported by properly cited record evidence; and (ii) any exception under FED. R. CIV. P. 56 does not
   apply.”). One last thing: We’ll disregard the unpleasant fact that the Plaintiff’s SOF is contained within
   its Response [ECF No. 113]—a clear violation of S.D. FLA. L.R. 56.1(b)(1), which requires that
   statements of material facts be filed separately.
   4
     MY. P.I.I. LLC.
   5
     The “Vessel” or “Yacht.”
                                                        2
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 3 of 28



   P.I.”). PII credits the revenues it earns from RES’s Pure Insanity charters towards the operating

   expenses RES remits to PII. See Plaintiffs’ SOF ¶¶ 28–29, 34.

               RES and PII also share an accountant—Jeffrey Jacobson, RES’s Vice President of Finance.

   See id. ¶¶ 27, 31. Jacobson, along with several other RES employees, prepares and manages PII’s

   General Ledger. See id. ¶ 31. When RES charters the Vessel, RES treats the charter costs as an expense,

   and PII registers the same amount as revenue. See id. ¶ 29. PII’s General Ledger describes its charter

   income as “Due to/from Jim Leonardo.” Id. ¶ 30. From 2014 through 2018, the Plaintiff chartered

   the Yacht approximately five to eleven weeks each year at a daily charter rate of $12,857.14. Id. ¶¶ 22,

   34.

               But PII doesn’t offer the Pure Insanity to the general public. Leonardo 4/27/2020 Depo., Ex.

   2 [ECF No. 105-2] at 124:8–9 (“A: I don’t typically do charter activity with just random people.”).

   Instead, to defray some of the Yacht’s costs, PII charters it to Leonardo’s friends, acquaintances, and

   business associates. Id. at 124:9–17 (“A: This [chartering] was a move to substantiate some of the cost

   and sustain some of the costs overall with it. The bottom line is, seeing that the yacht hadn’t been

   used in that time, it was like, all right, let’s take up a charter on it and see if we can create some of the

   revenue. We didn’t do it with the general public. We do it through the—no different than I did with

   IGI.”). 6

               In 2018, while aboard the Pure Insanity, AJ Nassar—Leonardo’s business acquaintance—told

   Leonardo that he wanted to charter a yacht from May 25 to June 4, 2019, and he asked Leonardo how

   much the Pure Insanity would cost. Id. at 111:3–112:11, 119:18–120:2. Leonardo sent Nassar a one-

   page proposal for those dates, which included the Yacht’s daily charter rate. Id. at 112:9–114:2, 123:5–

   10 (“Q: [I]n response to oral conversations that you had with Mr. Nassar when he expresses an interest



   6
    IGI, which provides IT and network services to RES, has chartered the Pure Insanity. See Leonardo
   4/27/2020 Depo. at 23:25–25:20. And Leonardo has no ownership stake in IGI. Id. at 23:23–24.
                                                        3
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 4 of 28



   in chartering the Pure Insanity, you send him a one-page proposal towards the end of 2018, correct?

   A: Correct.”).

           In 2019—after Nassar had expressed interest in chartering the Pure Insanity—PII hired H&R

   to perform whatever maintenance might be necessary for the Vessel’s five-year American Bureau of

   Shipping (“ABS”) inspection (sort of like your car’s registration) and to conduct any needed repairs

   to the running gear (which includes the Yacht’s propellers, shafts, couplings, rudders, and cutlass

   bearings). See Plaintiff’s SOF ¶ 3; see also Am. Compl. [ECF No. 22] ¶ 8. While H&R was removing

   the Vessel’s port coupler—an essential link between a yacht’s propeller shaft, its transmission, and its

   engine—H&R breached the coupler’s seal. See Plaintiff’s SOF ¶¶ 4–5. Because of the breach, the

   coupler could no longer maintain the pressure that’s required to remove it from the propeller shaft’s

   sleeve. See id.; Defendants’ SOF ¶ 5. Looking to remedy the problem, H&R hired K&G to cut the

   port coupler—to the sleeve—so that H&R could then remove it. Defendants’ SOF ¶¶ 5–8; Plaintiff’s

   SOF ¶¶ 5–8. In the process of cutting the port coupler, however, K&G (accidentally) penetrated the

   port coupler’s sleeve and cut into the port propeller shaft itself—a cut that required further repairs.

   See Plaintiff’s SOF ¶¶ 5–8. As a result, for the next six-and-a-half months, 7 from the date of the

   accident—March 11, 2019, see Defendants’ SOF ¶ 7—through approximately September 30, 2019, the

   Vessel underwent repairs “on the hard”—that is, out of the water, see Leonardo 4/27/2020 Depo. at

   123:12–19 (“A: Okay, at that time we thought it was going to be five weeks or six weeks. It turned




   7
    While the Plaintiff appears to seek loss-of-use damages for the six-or-so months between March 11,
   2019 and September 30, 2019, the Yacht itself wasn’t operational for about ten-and-a-half months in
   2019. See Leonardo 4/27/2020 Depo. at 17:3–11 (“A: 2019 [the Vessel] remained on the hard for
   almost ten months. . . . The boat was not in the water for over ten months.”); 144:3–7 (“Q: In the
   year 2019 you mentioned that RES did not charter the Pure Insanity. You pointed out it was ten and
   a half months or so not functioning. So RES didn’t charter the Pure Insanity in 2019, correct? A:
   There’s no sales, correct.”). We don’t really understand this discrepancy, so we’ll just stick to what the
   Plaintiff is asking for.
                                                       4
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 5 of 28



   into five or six months.”). 8 And, of course, since the Yacht wasn’t operational, Nassar wound up

   chartering a different vessel. See, e.g., id. at 120:22–25 (“A: . . . the bottom line is they ended up using

   another vessel[.]”), 126:25–127:9.

           In its Amended Complaint, PII asserts six causes of action: breach of contract against H&R

   (Count I); breach of implied warranty against H&R (Count II); negligent supervision against H&R

   (Count III); breach of third-party beneficiary contract against K&G (Count IV); breach of implied

   warranty against K&G (Count V); and negligence against K&G (Count VI). See Am. Compl. ¶¶ 16–

   44. As redress, PII asks for several things: (1) lost charter income; (2) reimbursement for the crew’s

   wages; (3) compensation for damages to the boat (including ultraviolet degradation); and (4) its

   insurance policy’s deductible. See id. At issue here are the first two of these claims: lost income and

   crew wages. The Defendants have jointly moved for partial summary judgment, arguing that the

   Plaintiff isn’t entitled to either. See Defendants’ Motion for Summary Judgment (“Motion”) [ECF No.

   105] at 2. 9 This Order follows.

                                                   THE LAW

           Summary judgment is appropriate when “there is no genuine dispute as to any material fact

   and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). “By its very terms,

   this standard provides that the mere existence of some alleged factual dispute between the parties will

   not defeat an otherwise properly supported motion for summary judgment; the requirement is that

   there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).




   8
     See also Leonardo 4/27/2020 Depo. at 131:12–17, 135:21–25 (“Q: Do you know what dates in March
   and what dates in September [the crew’s wages] w[ere] calculated through? It looks like the lost charter
   was March 11th through September 30th. Do you know if that’s the same day it was used for crew
   losses or crew pay?”).
   9
     The Motion is now ripe for resolution. See Response [ECF No. 113]; Reply [ECF No. 127].



                                                        5
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 6 of 28



   An issue of fact is “material” if it might affect the outcome of the case under the governing law. Id. at

   248. A dispute about a material fact is “genuine” if the evidence could lead a reasonable jury to find

   for the non-moving party. Id. “The mere existence of a scintilla of evidence in support of the plaintiff’s

   position will be insufficient; there must be evidence on which the jury could reasonably find for the

   plaintiff.” Id. at 252.

           At summary judgment, the moving party bears the initial burden of “showing the absence of

   a genuine issue as to any material fact.” Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997);

   see also Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (“[A] party seeking summary judgment always

   bears the initial responsibility of informing the district court of the basis for its motion, and identifying

   those portions of [the record] which it believes demonstrate the absence of a genuine issue of material

   fact.”). Once the moving party satisfies its initial burden, the burden then shifts to the non-moving

   party to “come forward with specific facts showing there is a genuine issue for trial.” See Bailey v. Allgas,

   Inc., 284 F.3d 1237, 1243 (11th Cir. 2002) (emphasis omitted) (quoting Matsushita Elec. Indus. Co. v.

   Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

           The Court, in ruling on a motion for summary judgment, “need consider only the cited

   materials, but it may consider other materials in the record.” FED. R. CIV. P. 56(c)(3); see also HRCC,

   Ltd. v. Hard Rock Cafe Int’l (USA), Inc., 703 F. App’x 814, 817 (11th Cir. 2017) (noting that a “court

   may decide a motion for summary judgment without undertaking an independent search of the

   record” (quoting FED. R. CIV. P. 56 advisory committee’s note)). In any event, on summary judgment,

   the Court must “review the facts and all reasonable inferences in the light most favorable to the non-

   moving party.” Pennington v. City of Huntsville, 261 F.3d 1262, 1265 (11th Cir. 2001).

           In sum, then, if there are any genuine issues of material fact, the Court must deny summary

   judgment and proceed to trial. Whelan v. Royal Caribbean Cruises Ltd., 2013 WL 5583970, at *2 (S.D.

   Fla. Aug. 14, 2013). On the other hand, the Court must grant summary judgment if a party “has failed


                                                        6
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 7 of 28



   to make a sufficient showing on an essential element of her case.” Celotex, 477 U.S. at 323; see also Lima

   v. Fla. Dep’t of Children & Families, 627 F. App’x 782, 785–86 (11th Cir. 2015) (“If no reasonable jury

   could return a verdict in favor of the nonmoving party, there is no genuine issue of material fact and

   summary judgment will be granted.” (quoting Beal v. Paramount Pictures Corp., 20 F.3d 454, 459 (11th

   Cir.1994))).

                                                   ANALYSIS

           I.      Loss of Use

           A.      PII Has Done Just Enough to Survive Summary Judgment
           A plaintiff may not seek redress in admiralty for “a mere inconvenience arising from an

   inability to use the vessel for the purpose of pleasure.” The Conqueror, 166 U.S 110, 133 (1897). Instead,

   a maritime plaintiff must show “a loss of profits in its commercial sense.” Id. In other words, a plaintiff

   “is entitled to receive loss of use damages only if able to prove, with reasonable certainty, that profits

   had actually been, or may reasonably be supposed to have been, lost.” Cent. State Transit & Leasing

   Corp. v. Jones Boat Yard, Inc., 206 F.3d 1373, 1376 (11th Cir. 2000) (citing The Conqueror, 166 U.S. at 125–

   33).

           “The general measure of the economic loss of a vessel during detention is net profit. The

   contract rate for rental of the vessel is a proper guide for measuring the lost income of the shipowner.”

   Skou v. United States, 478 F.2d 343, 347 (5th Cir. 1973); 10 accord The Conqueror, 166 U.S. at 133 (“In all

   the cases in which we have allowed demurrage, the vessel has been engaged, or was capable of being

   engaged, in a profitable commerce, and the amount allowed was determined either by the charter value




   10
     “[D]ecisions of the United States Court of Appeals for the Fifth Circuit (the ‘former Fifth’ or the
   ‘old Fifth’), as that court existed on September 30, 1981, handed down by that court prior to the close
   of business on that date, shall be binding as precedent in the Eleventh Circuit, for this court, the
   district courts, and the bankruptcy courts in the circuit.” Bonner v. City of Prichard, Ala., 661 F.2d 1206,
   1207 (11th Cir. 1981).
                                                        7
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 8 of 28



   of such vessel or by her actual earnings at about the time of the collision.”). 11 So, “damage to the

   owner can be computed by calculating the lost charter hire and deducting any savings to the owner

   attributable to the ship’s being out of service[,]” Skou, 478 F.2d at 347 (cleaned up), such as savings

   on crew wages or fuel expenses. But “[w]here the shipowner makes no savings of operating expenses

   during repairs the charter price is an adequate measure of damage.” Id. However the court calculates

   damages, the “burden is upon the shipowner to prove the extent of damages actually sustained by

   him.” Id.

           In The Conqueror, U.S. Customs officials wrongfully detained the plaintiff’s pleasure yacht for

   just over five months. 166 U.S. at 125. The plaintiff sued the Collector of Customs at the Port of New

   York 12 to recover for loss of the boat’s use during that time. Id. After the district court awarded the

   plaintiff its loss-of-use damages, the Supreme Court reversed. Id. at 134. In doing so, the Court found

   the plaintiff’s testimony “wholly indefinite and unsatisfactory” insofar as “the only evidence of loss of

   profits was that of three witnesses” who’d offered only their opinions about the reasonable value of the




   11
      Courts often use the term “demurrage” when referring to “an award for actual profits lost during
   the detention necessary to make repairs” to a vessel that’s been damaged by the fault of another. 2
   THOMAS J. SCHOENBAUM, ADMIRALTY AND MARITIME LAW § 14:7 (6th ed. Nov. 2020 update). But
   “[t]he term demurrage technically is the contractual sum given a shipowner for the use of his ship
   beyond the time fixed by a charter party,” whereas an award for actual profits lost during detention
   “is known variously as loss of use or detention damage.” Id. (citing The Potomac, 105 U.S. 630, 631–32
   (1881)). In the interest of precision and clarity, then, we’ll use “loss of use,” “lost profits,” or
   “detention damages” in place of “demurrage.”
   12
      In 1897, when The Conqueror was decided, the Collector of Customs at the Port of New York, also
   known as the Collector of the Port of New York (or, for short, the Collector of the Port), oversaw
   the collection of customs duties in that state. See DEP’T OF HOMELAND SECURITY, CELEBRATING 227
   YEARS         OF       THE        US         CUSTOMS         SERVICE        (Aug.       1,       2016),
   https://www.dhs.gov/blog/2016/08/01/celebrating-227-years-us-customs-service. The Collector
   was a “prize plum” position—a presidentially appointed, senate-confirmed officer of the U.S.
   Customs Service (“USCS”). Open Season Now for Job Hunters: Local Republican Leaders Preparing to Fill
   Offices      under     New       Administration,       N.Y.     TIMES        (Nov.       9,      1920),
   https://timesmachine.nytimes.com/timesmachine/1920/11/09/103486151.pdf. Eventually, though,
   the customs “collector” was recast as a customs “commissioner,” which is how we refer to the post
   today. See DEP’T OF HOMELAND SECURITY, supra.
                                                      8
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 9 of 28



   yacht’s use—without any facts to support their estimates. Id. at 130. As the Supreme Court explained,

   the plaintiff had purchased the yacht “for his personal pleasure, and there [wa]s not an atom of

   testimony tending to show that he bought [the yacht] for hire, or would have leased [it] if he had been

   able to do so.” Id. at 134–35. The Court did note that the boat was detained mostly during the

   offseason and acknowledged “a possibility that [its] owner might have desired [the yacht] for use in a

   winter’s cruise to tropical waters,” but added that “there was not the slightest evidence of that, and

   the contingency of her being used was too remote to justify an allowance upon that basis.” Id. at 134.

   In the Court’s view, in other words, the plaintiff had offered no evidence that he would’ve chartered

   the yacht during its five-month detention.

           The Conqueror thus barred recovery for “a mere inconvenience arising from an inability to use

   the vessel for the purposes of pleasure[.]” Id. at 133. But it allowed admiralty plaintiffs to recover for

   the loss of their vessels’ use so long as they could show “actual loss, and reasonable proof of that

   amount.” Id.; see also Brooklyn E. Dist. Terminal v. United States, 287 U.S. 170, 175 (1932) (interpreting

   The Conqueror as “h[olding] that recovery was excessive when based on the returns of an imaginary

   letting” and noting that loss of use “on the basis of the cost of a substitute, actual or supposititious,

   may be no more than fair indemnity when gains have been lost or enjoyment seriously disturbed”

   (emphasis added)).

           The Eleventh Circuit, like the Old Fifth Circuit, has interpreted The Conqueror as authorizing

   detention damages only when “profits had actually been, or may reasonably be supposed to have been,

   lost[.]” Cent. State Transit & Leasing Corp., 206 F.3d at 1376 (quoting The Conqueror, 166 U.S. at 125); see

   also Bolivar Cty. Gravel Co., v. Thomas Marine Co., 585 F.2d 1306, 1307 (5th Cir. 1978) (affirming the

   district court’s denial of loss-of-use damages because there was “no evidence that the plaintiff lost any

   sales, revenues, or potential customers, nor is there any evidence that it incurred any increased

   operating expenses”); Skou, 478 F.2d at 345 (same). In this Circuit, then, The Conqueror and its progeny


                                                        9
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 10 of 28



   preclude admiralty plaintiffs from pursuing detention damages on a vessel that’s only ever been

   deployed for personal use.

           But what about boats that are put to multiple uses—some personal, some commercial? In

   such cases, courts typically examine the kind of use, rather than the registration, to determine the

   viability of the plaintiff’s damages claim. Although the Eleventh Circuit hasn’t squarely addressed this

   scenario, other circuits have interpreted The Conqueror as “not purport[ing] to bar the owner of a

   multipurpose vessel from recovering damages attributable to lost business use.” Sharp v. Hylas Yachts,

   LLC, 872 F.3d 31, 40 (1st Cir. 2017). 13 In Sharp, for instance, the First Circuit affirmed the trial court’s

   decision to award the plaintiff loss-of-use damages, even though the plaintiff’s yacht had been

   registered only for recreation and was chartered only after the plaintiff sued. Id. The seventy-foot

   pleasure craft at issue in Sharp was insured only for noncommercial, private use, and the plaintiff had

   never taken a business deduction on it. Id. at 41. But the plaintiff had formed a limited liability

   company “prior to closing on and taking possession of [the yacht] Destiny—because he was going to

   charter the yacht, so he wanted to put it into, essentially, a corporate shell.” Id. (cleaned up). And the

   court accepted the plaintiff’s testimony that yachts “are very expensive to maintain, and [that] he did

   not plan to live his life at sea, so he intended from the start to charter the yacht during the extensive

   amount of time each year that he himself would be unavailable to sail.” Id. at 41.

           The Ninth Circuit has likewise allowed plaintiffs to recover loss-of-use damages in cases

   involving mixed-use vessels. See Oswalt v. Resolute Indus., Inc., 642 F.3d 856, 863–65 (9th Cir. 2011)

   (affirming district court’s award of hotel fees plaintiff incurred while awaiting repair of his boat, which




   13
     In Sharp, the court “assume[d], without deciding, that The Conqueror applies fully to plaintiffs’ claims;
   hence, Sharp cannot recover damages for lost pleasure use of a pleasure vessel” because neither party
   had argued for the application of federal maritime law and because neither party objected to the district
   court’s determination that “plaintiffs are not entitled to any damages based on any loss of use for
   recreational purposes.” 872 F.3d at 39 (cleaned up).
                                                        10
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 11 of 28



   he used as a second home). In Oswalt, the plaintiff owned “a 42 foot long Krogen pleasure boat” that

   caught fire while undergoing repairs to its burner unit. Oswalt v. Resolute Indus., Inc., 2010 WL 88989, at

   *1 (W.D. Wash. Mar. 10, 2010). In their suit against the repairman’s employer, the plaintiff and his

   insurer sought (among other things) damages for their loss of the vessel’s use. See Oswalt, 642 F.3d at

   859. The Ninth Circuit affirmed the district court’s award of loss-of-use damages because the plaintiff

   worked as a flight attendant and used the boat “as a second home when working in Oakland, California

   in the winter months.” Id. at 864. Since the fire had happened when the boat “was being readied to

   take to Oakland for the winter,” the plaintiff was “[u]nable to use the [boat] as his residence” while he

   was working out of Oakland—and, as a result, he “incurred hotel expenses.” Id. These expenses, the

   court held, were “both business-related and entirely nonspeculative” in that they were “supported by

   extensive, uncontroverted documentation.” Id. at 865.

           It’s worth noting, too, that other “[c]ircuit courts have, in turn, adopted a rule allowing owners

   of multipurpose vessels to recover detention and demurrage damages where owners can show with

   ‘reasonably certainty’ that those damages arose from lost business use rather than lost pleasure use.”

   Sharp, 872 F.3d 31, 40 (1st Cir. 2017) (citation omitted).

           With this framework in mind, we turn to the Defendants’ Motion. In the Defendants’ view,

   the Plaintiff has failed to show any lost charter income. See Motion at 3, 5–7. In particular, as far as the

   Defendants are concerned, the Plaintiff hasn’t established (1) that the Vessel was used for a

   commercial purpose, (2) that the Vessel generated a profit, or (3) that it would be expected to earn a

   profit in the future. See id. In this respect, the Defendants note—and the Plaintiff doesn’t dispute, see

   Plaintiff’s SOF ¶ 2—that the Yacht is registered as a recreational vessel, see Motion at 5. 14 But, as we’ve

   explained, the viability of the Plaintiff’s loss-of-use claim turns on the nature of the Yacht’s use—not



   14
      That said, as we’ll see in a moment, the Vessel is also permitted for limited “coastwise trade.” See
   infra note 23.
                                                       11
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 12 of 28



   its registration. And the Plaintiff has adduced evidence that, from 2014 through the 2019 repairs, it

   chartered the Vessel commercially on a fairly regular (if not entirely consistent) basis. See Ex. A,

   Leonardo Decl. [ECF No. 113-1 at 2–4] ¶¶ 8–14 (“[T]he Vessel was used by RES Exhibit Services,

   LLC to perform charters with Bushnell corporation and Northrop Grumman, Infinite Group, Inc.,

   Leidos Defense Group, Ainsworth Game Technology, Lockheed Martin, Scientific Games

   Corporation, Textron, Rockwell Collins, and AGFA, amongst others. . . . Additionally, the Vessel was

   also chartered in the past to a third party named Infinite Group, a/k/a IGI.”). Indeed, the record

   evidence shows that PII chartered the Yacht for 36 days in 2014, 43 in 2015, 50 in 2016, 59 in 2017,

   and 69 in 2018. Id., Ex. 1, 2014–2018 Chartering Activity [ECF No. 113-1 at 6–13]. These charters, in

   turn, brought PII $462,857.04 in 2014, $552,857.14 in 2015, $642,956.16 in 2016, $758,571.08 in 2017,

   and $887,142.66 in 2018. Id.

           Nor does the Plaintiff rely only on generalized annual income. As we’ve said, Leonardo

   specifically testified that a business associate named AJ Nassar—who had been on the Yacht at least

   once before—wanted to charter the Yacht between May 25 and June 4, 2019. See Plaintiff’s SOF ¶ 23

   (“There was also a gentleman by the name of AJ Nassar who intended to charter the Vessel in 2019,

   but ultimately was unable to as a result of the Vessel’s unavailability due to the damaged shaft. Mr.

   Nassar would have been charged the prevailing rate as noted above for May 25th through June 4,

   2019.”). 15 After Nassar asked Leonardo about the charter’s cost, Leonardo sent Nassar a one-page,




   15
     See also Leonardo 4/27/2020 Depo. at 111:17–21 (“Q: So [Nasar] was looking to charter a vessel
   for that, I guess looks like about maybe not quite a two-week period, May 25th to June 4th, 2019, he
   was looking to charter a vessel then? A: A ten-day period, yep.”); id. at 112:1–11 (“Q: Are you saying
   that he also sought a quote from you to charter the Pure Insanity during that same time period? A:
   Correct. Q: When did he seek that quote from you? A: Back the end of the year in 2018. I’m not
   certain of the exact date. Q: Okay. Did you submit a quote to him? A: We did a one-page proposal
   that basically just had the dates to it, not a formal charter agreement.”); id. at 119:18–120:2 (“Q: [W]hen
   did you first speak to Mr. Nassar about chartering the Pure Insanity? A: Probably midyear in 2018. A:
   And did you provide a quote then, or no? A: No. The verbal conversation on the vessel, on Pure
                                                       12
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 13 of 28



   written proposal for the requested dates, which included the Yacht’s daily charter rate. Id. at 114:13–

   22 (“Q: Do you have a specific recollection as we sit here today of having seen that one-page proposal?

   A: Yes. Q: Do you remember how much it was for? A: Again, we based the rates on around $12,000

   a day. So I figure it’s very close to this in dollars. That’s what we will find on those documents that we

   are going to provide you for the years. I think we use a rate of $12,750 a day. So very close to where

   this is. I don’t know the exact number, though.”). 16 Unfortunately, because the Yacht was damaged

   and under repair, Nassar was forced to go elsewhere for his charter. See, e.g., id. at 126:25–127:9 (“A:

   [T]he understanding was he was going to charter it at all times to that point when it was in for

   maintenance. We continued to talk about it, and finally, while it was in maintenance and we knew we

   were having problems at one point, I’ll say sometime in March, whether it be late March or February

   to March, I had said to him, AJ, this is not going to work from that perspective. We are going to be

   out of the water longer than anticipated, okay?”). That Nassar engaged Leonardo in discussions about

   the Yacht’s charter, that Leonardo responded to those discussions with a written proposal—which

   included both specific dates and specific pricing—and that Nassar ultimately did hire a separate yacht

   for the dates in question is (we think) sufficient, at this stage of the case, to establish that “profits have

   actually been, or may be reasonably supposed to have been, lost[.]” Cent. State Transit & Leasing Corp.,

   206 F.3d at 1376 (quoting The Conqueror, 166 U.S. at 125). Remember, the standard “that a shipowner

   offer proof of loss is not equivalent to a requirement that he prove the loss of a specific charter at a

   definite time and place.” Skou, 478 F.2d at 346. A shipowner may satisfy his obligations “if he shows

   a state of facts from which a court or jury can find that there was an opportunity for him to do so,




   Insanity. Q: All right. And then you think you provided a written quote today [sic] the end of the year
   2018? A: Yes.”).
   16
      See also id. at 123:6–10 (“Q: [I]n response to oral conversations that you had with Mr. Nassar when
   he expresses an interest in chartering the Pure Insanity, you send him a one-page proposal towards
   the end of 2018, correct? A: Correct.”).
                                                        13
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 14 of 28



   and that he would have availed himself of it.” Id. (cleaned up) (quoting The North Star, 151 F. 168, 175

   (2d Cir. 1907). PII has done precisely that.

           B.      The Defendants’ Arguments Are Unpersuasive

           Against all this, the Defendants marshal five principal arguments—all unavailing.

           1. Disputing the Nassar Story

           First, they question whether this whole business with Nassar ever occurred. See Reply at 4–5. 17

   In support, they note that Leonardo hasn’t supplied any proof of either his discussions with Nassar or

   the written proposal he purports to have sent. See Motion at 6. In this, the Defendants may be right—

   so right, in fact, that they may one day prevail on this question at trial. But we aren’t at trial; we’re at

   summary judgment. And, at this phase of the case, the Court cannot weigh the evidence or engage in

   credibility determinations. See, e.g., Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986) (“[A]t the

   summary judgment stage the judge’s function is not himself to weigh the evidence and determine the

   truth of the matter but to determine whether there is a genuine issue for trial.”); McCormick v. City of

   Fort Lauderdale, 333 F.3d 1234, 1240 n.7 (11th Cir. 2003) (“Issues of credibility and the weight afforded

   to certain evidence are determinations appropriately made by a finder of fact and not a court deciding

   summary judgment.”). Leonardo has told us his side of the story and, for now anyway, we must take

   him at his word. See, e.g., United States v. Stein, 881 F.3d 853, 856–57 (11th Cir. 2018) (en banc) (noting

   that “a litigant’s self-serving statements based on personal knowledge or observation can defeat

   summary judgment”); Losch v. Nationstar Mortg. LLC, 995 F.3d 937, 944 (11th Cir. 2021) (“A non-

   conclusory affidavit which complies with Rule 56 can create a genuine dispute concerning an issue of




   17
     By not advancing this argument in their Motion, the Defendants have waived it. See In re Egidi, 571
   F.3d 1156, 1163 (11th Cir. 2009) (“[a]rguments not properly presented in a party’s initial brief or raised
   for the first time in the reply brief are deemed waived.”).
                                                       14
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 15 of 28



   material fact, even if it is self-serving and/or uncorroborated.” (cleaned up) (quoting Stein, 881 F.3d

   at 858–59)).

           2. The Shell Theory

           The Defendants next say that, “as a matter of law,” PII cannot recover detention damages

   because Leonardo uses the Vessel as “a tax shelter that allows him to offset the expenses and losses

   associated with operating the vessel against his income on his personal tax return.” Motion at 3–4.

   Leonardo, the Defendants note, admitted at his deposition that “the payments of the charters for

   Pure Insanity are paid by one company that [he] own[s] to another company that [he] own[s].”

   Leonardo 4/27/2020 Depo. at 16:11–14. In the Defendants’ view, since Leonardo owns both PII and

   RES—and given that all the money PII earns comes from RES—“the resulting impact on the pre-tax

   earnings of the two businesses offset one another.” Motion at 4–5. 18 And, the Defendants add, this

   “offsetting effect flows down to Leonardo’s personal income tax return.” Id. The “net income impact

   to Leonardo,” in other words, “is zero”—a fact that, so far as the Defendants are concerned, precludes

   PII from pursuing its lost profits. Id. at 5. For three reasons, we disagree.

           First, PII, RES, and Leonardo are three distinct entities. So, while the Defendants may be right

   that “taxable income would be zero on [Leonardo’s] tax return[,]” that “only impacts [Leonardo’s] tax

   return [and] amount of income tax that he will pay.” Bruckel Depo. [ECF No. 127-2] at 52:10–13. But

   “MY. P.I.I. is an entity that owned the boat and has to pay its own bills. Has to pay its loan obligations.

   Needs to generate revenue to do that. In order to generate revenue to do that it needs to charter the




   18
     For what it’s worth, Thomas Bruckel (PII’s CPA) agreed with this general proposition. See Bruckel
   Depo. [ECF No. 127-2] at 44:2–45:5 (“Q: Any revenues earned by MY. P.I.I. through their provision
   of chartering services to RES represented equal operating expense to RES. Do you agree with that?
   A: But for the term operating expense I would say, yes, RES would be incurring an expense. . . . Q:
   The resulting impact on the pre-tax earnings of the two businesses offset one another. Do you agree
   with that? A: For the billing and the – For the billing, yes. Billing and the expense. The revenue
   generation, the expense, that’s true.”).
                                                       15
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 16 of 28



   boat.” Id. at 52:14–17. The Defendants could’ve argued that PII, RES, and Leonardo are

   indistinguishable from one another and that, as such, the Court should pierce PII’s corporate veil and

   take the three parties’ profits and losses together; it could have moved to join RES and Leonardo as

   plaintiffs in the case; and, if joinder were unfeasible, it could have asked the Court to dismiss the case

   under Rule 19(b), citing for its (hypothetical) motion the indispensability of RES and Leonardo.

   Indeed, presaging these possibilities, the Plaintiff, in its Response, outlined Delaware law on the

   doctrine of veil piercing and argued that veil piercing would be inappropriate in the circumstances

   presented here. See Response at 12–19. But, rather than accept the Plaintiff’s invitation, the Defendants

   (curiously and in Reply) insisted that they were advancing no veil-piercing arguments at all. See Reply

   at 3 (“The legal concept of piercing the corporate veil is irrelevant to the analysis of Plaintiff’s charter

   income claim[.]” (emphasis added & cleaned up)). In so doing, of course, the Defendants have waived

   any veil-piercing arguments they might’ve made and are stuck with what they have: one Plaintiff (PII)

   whose net losses, such as they are, cannot be discounted by reference to the losses or gains of some

   other company’s (or person’s) ledgers.

           Second, the Defendants’ argument ignores the Plaintiff’s evidence of other charterers besides

   RES. Most obviously, the Defendants ignore Leonardo’s testimony about the missed Nassar charter—

   which, so far as we can tell, had nothing to do with RES. See, e.g., supra note 15. 19 Here, again, the

   Defendants take aim at the long-established rule that a plaintiff should be permitted, at summary

   judgment, to stand on his own self-serving declarations. If, the Defendants complain, “this type of

   evidence were legally sufficient, any vessel owners would be able to recover for loss of use by simply

   alleging verbal contracts existed.” Reply at 4. But we needn’t follow the Defendants down the slippery



   19
     See also Leonardo 4/27/2020 Depo. at 118:25–119:8 (“Q: How do you know Mr. Nassar? A: I leased
   a space from him in an auto vault in Fort Lauderdale. Q: I’m sorry. I missed that. You said you leased
   a space from him? A: I lease a space from him in an auto vault, a building that is an auto vault where
   there are several people that have a specific amount of space to store vehicles in.”).
                                                       16
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 17 of 28



   slope they’ve brought us to. Nor need we play along with the if-this-then-the-deluge hypothetical

   they’ve set for us. No one is suggesting that Leonardo’s largely uncorroborated (and self-serving)

   testimony should allow the Plaintiff, without more, “to recover for loss of use.” We’re simply saying that

   “a litigant’s self-serving statements based on personal knowledge or observation can defeat summary

   judgment.” Stein, 881 F.3d at 857 (emphasis added) (citing Feliciano v. City of Miami Beach, 707 F.3d 1244,

   1253 (11th Cir. 2013). Whether Leonardo ultimately prevails is, of course, a question for trial.

           Third, the Defendants cite not a single case for their position that Company A, which earns money

   by chartering its vessel to Company B, cannot recover lost income when the same individual C owns

   both companies. The “Defendant’s failure to cite any authority for this principle makes it difficult for

   the Court to rule in its favor.” Belony v. Amtrust Bank, 2011 WL 2297669, at *2 (S.D. Fla. June 8, 2011)

   (Marra, J.); see also id. (noting that the “Defendant’s deficient memorandum of law is itself a basis to

   deny its motion”); Mahaffey v. Ramos, 588 F.3d 1142, 1146 (7th Cir. 2009) (“Perfunctory, undeveloped

   arguments without discussion or citation to pertinent legal authority are waived.”). We judges should

   be expected to work hard—yes; and, it’s true, we benefit, to an almost embarrassing degree, from the

   substantial resources Congress has allotted us—chief among these, our law clerks. But these two

   ingredients—smart law clerks 20 and a penchant for hard work—do not oblige us to do the lawyers’

   jobs as well as our own. The law demands that lawyers present their clients’ cases with argument and

   citation. It doesn’t—nor should it—permit lawyers to fling whatever arguments they might conjure

   (however far-fetched or frivolous) at the judge in the hopes that, by a prodigious use of a Westlaw

   account, that intrepid judge (and his smart law clerk) might find the one case that stands in support




   20
     But see MIGUEL DE CERVANTES, DON QUIXOTE 214 (J.M. Cohen trans., CRW Publishing Ltd. 2006)
   (1947) (“But do not give it to a lawyer’s clerk to write, for they use a legal hand that Satan himself will
   not understand.”).
                                                       17
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 18 of 28



   of their proposition. If the Defendants want to re-raise this argument at trial, in other words, they may

   do so—but only if they find some support for it.

           3.      Net Profits

           Moving along, the Defendants aver—and the Plaintiff’s records show—that the Vessel

   operated at an annual net loss, albeit a decreasing one, from 2015 to 2018. See Motion at 6 (citing

   Leonardo 4/27/2020 Depo. at 30:2–7); Jacobson Decl., Ex. 1 (PII Profit and Loss Statement) [ECF

   No. 113-1] at 19–20; PII Schedule C Tax Returns 2012–2018 [ECF No. 112-1]. Interpreting The

   Conqueror and its progeny as holding that a loss-of-use plaintiff can only recover his “net profit,” the

   Defendants contend that PII should be precluded from pursuing its detention damages because it only

   ever operated at a loss. See Motion at 6 (noting that PII “has never earned a profit, which is the legal

   basis of recovery for loss of use.”). But there are two problems with this argument.

           One, the Plaintiff’s losses in previous years do nothing to undermine the force of the Nassar

   story—the premise of which (again) is that, had the Defendants not damaged the Plaintiff’s Yacht, a

   wealthy business associate of Leonardo’s would’ve paid PII a not-insignificant sum of money to

   charter the Yacht in 2019. At the very least, then, the Plaintiff should be entitled to pursue those

   Nassar damages from 2019, whatever losses it sustained in previous years.

           Two, it’s true that “[t]he general measure of the economic loss of a vessel during detention is

   net profit.” Skou, 478 F.2d at 347. But—warning: what follows may be confusing—the term “net

   profit” in this context doesn’t appear to mean what the Defendants think it means. In Skou, the Old

   Fifth Circuit defined “net profit” by reference to “[t]he contract rate for rental of the vessel”—which,

   the court explained, “is a proper guide for measuring the lost income of the shipowner.” Id. How (the

   Defendants may be wondering) can that be? How (in other words) can “net profit” equal “the contract

   rate,” which is just another way of saying “gross revenue?”




                                                      18
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 19 of 28



           The simple answer is that net profit just means the gross charter price minus any operating

   expenses the plaintiff saved because of the boat’s detention. As Skou made clear: “From a gross charter

   price, must be subtracted the ordinary expenses the shipowner would incur in earning that gross fee.” Id.

   (emphasis added). On the other hand, “[w]here the shipowner makes no savings of operating expenses

   during repairs the charter price is an adequate measure of damage.” Id. (emphasis added). And, by the

   way, this definition accords nicely with the Supreme Court’s own description of what it meant by “loss

   of profits.” The Conqueror, 166 U.S. at 133 (“In all the cases in which we have allowed demurrage, the

   vessel has been engaged, or was capable of being engaged, in a profitable commerce, and the amount

   allowed was determined either by the charter value of such vessel or by her actual earnings at about the time

   of the collision.” (emphasis added)).

           If we think about it, this all makes sense. Imagine a yacht owner who, but for the defendant’s

   negligence, would’ve chartered his yacht to a client for $100. Imagine, too, three distinct cost scenarios

   for the period of the yacht’s charter. In Scenario A, the yacht’s expenses are $150. In Scenario B,

   they’re $100. In Scenario C, they’re $50. Suppose, lastly, that the owner’s costs are fixed—i.e., that

   they’d be the same whether the yacht was under charter or on land. If what we’re solving for is the loss

   the owner suffered as a result of the defendant’s negligence, then the expenses in each of these three

   scenarios should be irrelevant to the computation of the owner’s damages. That is, the defendant

   should be compelled to make the owner whole by paying him, in each scenario, $100 without regard to

   the (immaterial) amount of the owner’s fixed expenses. To put a number on it: but for the defendant’s

   negligence, the owner would have netted (with revenues paid by the charterer) -$50 in Scenario A, $0

   in Scenario B, and $50 in Scenario C. And our admiralty law should ensure that, if his lawsuit is

   successful, our owner will net (with indemnity from the defendant) those very same amounts in each

   scenario. That, of course, is precisely what we mean by damages that are meant to be compensatory.




                                                        19
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 20 of 28



           The Defendants’ definition of “net profit,” by contrast, makes little sense. For one thing, the

   Defendants’ interpretation would fail to make the Plaintiff whole. And, generally speaking, the law

   endeavors to put plaintiffs in the same position they would’ve been in had the defendant not harmed

   them. See, e.g., Carey v. Piphus, 435 U.S. 247, 254–55 (1978) (“The cardinal principle of damages in

   Anglo-American law is that of compensation for the injury caused to plaintiff by defendant’s breach of

   duty.” (cleaned up) (quoting 2 F. HARPER & F. JAMES, LAW OF TORTS § 25.1 (1956))); cf. Marbury v.

   Madison, 5 U.S. 137, 166 (1803) (“But where a specific duty is assigned by law, and individual rights

   depend upon the performance of that duty, it seems equally clear that the individual who considers

   himself injured has a right to resort to the laws of his country for a remedy.”). No less problematic,

   the Defendants’ reading of The Conqueror and Skou would treat plaintiffs differently based only on a

   factor (expenses) that’s orthogonal—and, in fact, irrelevant—to the litigation. To see why, we need

   only review the three scenarios we’ve outlined above. As we’ve shown, the law treats the owner in

   each scenario exactly the same. But, in the Defendants’ world, the owner in Scenario C would receive

   $50, while the owners in Scenarios A and B would receive $0—even though the amount of the damage

   the defendant caused was the same. This cannot be the law—and, fortunately, it isn’t. And it’s for this

   reason that we subtract from the charter price any amount the plaintiff saved as a result of the detention.

   This final caveat is crucial to understanding the scope of the “net profits” computation because it

   underscores that the problem we’re solving for is remediation—ensuring that the plaintiff receives only

   what he lost by the defendant’s negligence, no more and (just as critically) no less.

           In our case, then, we have a plaintiff who continued to pay the Yacht’s full operating

   expenses—including the crew’s wages—during the detention. See, e.g., Leonardo 4/27/2020 Depo. at

   180:13–17 (“Q: So the fact of the matter is that the crew wages that you pay from March through

   September of 2019 would have been the exact same crew wages that you would have paid had this

   shaft never been cut, correct? A: Correct.”). Since the Plaintiff thus saved nothing from the Yacht’s


                                                       20
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 21 of 28



   detention, “the charter price” (or, to use The Conqueror’s phraseology, “the charter value”) is the proper

   measure of the Plaintiff’s detention damages.

           4.      The Defendants’ Reliance on Finkel

           Fourth, the Defendants liken our case to Finkel v. Challenger Marine Corp., 316 F. Supp. 549 (S.D.

   Fla. 1970); see Motion at 6–7. Finkel involved a yacht that was damaged as the defendants were

   transporting it to the plaintiff in Bimini. 316 F. Supp at 551. The plaintiff recovered the cost of the

   repair from the insurance company and sued the defendants for loss of the yacht’s use. Id. at 553–54.

   At trial, the plaintiff “contend[ed] that he had entered into certain charter agreements with a group of

   six friends whereby each of them was to charter the yacht for a one-week period at a weekly charter

   hire of $2,000.” Id. at 554. But, after reviewing the contracts, hearing the testimony, and adjudging the

   plaintiff’s credibility, the court wasn’t persuaded. In its view, the charter agreements were conveniently

   for the “exact amount of time that was actually required to repair and refinish the yacht, in accordance

   with plaintiff’s instructions.” Id.. In other words, the court concluded that the plaintiff’s testimony

   about the validity of these charter contracts “simply d[id] not ring true[.]” Id. at 555. In explaining its

   decision to discredit the plaintiff’s evidence, the court noted that the “purported charterers were close

   friends, neighbors, or business associates of the plaintiff and all were entered into within a very brief

   period of time early in April 1969[.]” Id. And, the court added, “[n]one of these persons appeared

   either in person or by deposition in support of the plaintiff’s contention as to the validity of these

   charters.” Id. Most suspiciously, the agreements “were all identical in terms” and failed to specify

   whether they were for “bare boat” or “time” charters 21—a glaring omission since “the only means

   whereby the plaintiff’s yacht could have been utilized for hire was through a bare boat charter.” Id. at




   21
     Under a “time charter” (also called a “voyage charter”), the crew and captain are hired along with
   the vessel. Under a “bareboat charter,” the charterer hires the boat and then separately retains his own
   captain and crew.
                                                       21
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 22 of 28



   554. 22 As a result, the court felt that the agreements, “if they ha[d] any evidentiary value at all, [we]re

   more consistent with an attempt to supply evidence in support of plaintiff’s attempt to avoid the

   payment of the Florida Sales Tax upon this transaction.” Id.

           Finkel is irrelevant here for one (rather obvious) reason: it was decided after a trial on the merits.

   The Finkel Court thus had the opportunity to weigh the evidence and to assess the various witnesses’

   credibility—an assessment that, as we’ve seen, redounded very much to the plaintiff’s detriment. 23 As

   we’ve suggested, our trial may yield similar results. But that’s a question for another day. For now

   (again), we cannot weigh the witnesses’ credibility or balance the evidence, see McCormick, 333 F.3d at

   1240 n.7, because, at “summary judgment, if there is conflict between the plaintiff’s and the

   defendant’s allegations or in the evidence, the plaintiff’s evidence is to be believed and all reasonable




   22
      The court found that the plaintiff’s yacht “was licensed by the Bureau of Customs [ ]as a private
   pleasure yacht . . . and was thereby prohibited from transporting or carrying passengers for hire,”
   except “through a bare boat charter.” Id. at 554.
   23
      Finkel also differs from our case in two other important ways. First, since the boat was delivered to
   the plaintiff in “new yacht condition,” the plaintiff couldn’t rely on any prior history of chartering it.
   316 F. Supp. at 554. Here, by contrast, both Leonardo and Jeff Jacobson, PII’s accountant, specifically
   testified that PII’s been chartering the Vessel since at least 2014, see, e.g., Ex. A, Leonardo Decl. [ECF
   No. 113-1 at 2–4] ¶¶ 6–10; Ex. B, Jacobson Decl., [ECF No. 113-1 at 15–17] ¶¶ 8–12—testimony PII
   corroborated, at least to some extent, with documentary evidence, see Jacobson Decl., Ex. 1 (PII Profit
   and Loss Statement) at 19–20; PII Schedule C Tax Returns 2012–2018 [ECF No. 112-1]; PII General
   Ledger 2014–2018 [ECF No. 112-4] at 46, 101, 228 (reflecting charter activity). Second, the Finkel yacht
   was licensed with the Bureau of Customs as a private pleasure yacht—and thus could only be hired
   for bareback charters. 316 F. Supp. at 554. Our Yacht, however, is endorsed for both “recreation” and
   limited “coastwise trade.” See Certificate of Documentation [ECF No. 105-1] at 1–2. Since the parties
   don’t make much of this latter designation, we’ll assume, for today’s purposes at least, both that the
   noun “coastwise trade” carries its accepted legal definition—“[c]ommerce among different coastal
   ports or navigable rivers of the United States, in contrast to commerce carried on between countries,”
   Coastwise Trade, BLACK’S LAW DICTIONARY (10th ed. 2014)—and that the standalone adjective
   “coastwise” bears its common meaning—“engaged in commerce between places on a coast,”
   Coastwise, WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY UNABR. (1993). Our Vessel, thus, is
   available for more than just pleasure.
                                                        22
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 23 of 28



   inferences must be drawn in his favor[,]” Shotz v. City of Plantation, 344 F.3d 1161, 1164 (11th Cir.

   2003). 24 Finkel, then, doesn’t help the Defendants here.

           5.      The Lack of Charter Evidence

           Fifth, the Defendants (in Reply) contend that “the payments received by MY. P.I.I. LLC’s

   (‘MYPI’) from RES Exhibit Services, LLC (‘RES’) are not associated in any way with the amounts

   allegedly ‘charged’ for charter of the motor yacht Pure Insanity.” Reply at 1. According to the

   Defendants, PII’s general ledgers “show a credit paid by RES that offsets all of MYPI’s operating

   expenses, such as crew wages, repair costs, insurance premiums, legal fees, and staff meals.” Id. at 2.

   The upshot, the Defendants say, is that “the ledgers fail to indicate how any expense listed is related

   to chartering the vessel. In fact, Leonardo agreed that for all years of charter, not one time has RES

   ever made a single payment for the exact cost amount listed in the ‘charter activity’ charts used for tax

   purposes.” Id. If true, this all sounds devastating for PII. But, for two reasons, it doesn’t entitle the

   Defendants to summary judgment here. One, the Defendants only advanced this argument for the first

   time in their Reply, see generally Motion; Reply at 1–3—which is why PII hasn’t had a chance to rebut

   it. And it’s well-established that “[a]rguments not properly presented in a party’s initial brief or raised

   for the first time in the reply brief are deemed waived.” In re Egidi, 571 F.3d at 1163; see also Rankin v.

   Celebrity Cruises, Ltd., 489 F. App’x 362, 362 n.1 (11th Cir. 2012) (“[T]he law of this circuit is clear that

   arguments which are first raised in a reply brief are deemed waived.”). Two, while this new argument

   (if true) might eliminate most of PII’s loss-of-use damages, it wouldn’t touch the damages PII allegedly

   sustained when Nassar took his business elsewhere. 25




   24
      Cf. Stein, 881 F.3d at 857 (“A district court is, after all, permitted to assess credibility and weigh
   evidence at a bench trial, and the same goes for the jury when it is the trier of fact.”).
   25
       Assuming, of course, that the whole Nassar-was-going-to-rent-my-boat episode actually
   happened—something we’ll have to wait for trial to unravel.
                                                        23
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 24 of 28



           In short, the Defendants’ Motion for Summary Judgment is DENIED with respect to the

   Plaintiff’s claim for loss-of-use damages.

           II.     Loss of Crew’s Wages

           PII seeks reimbursement for the money it paid as crew’s wages while the Yacht was out of the

   water. See Am. Compl. ¶¶ 15–44. To this, however, it is not entitled.

           To recap the legal framework: the “contract rate for rental of the vessel is a proper guide for

   measuring the lost income of the shipowner.” Skou, 478 F.2d at 347. “From a gross charter price must

   be subtracted the ordinary expenses the shipowner would incur in earning that gross fee.” Id. at 348.

   But when (as here) “the shipowner makes no savings of operating expenses during repairs the charter

   price is an adequate measure of damage.” Id. In other words, the plaintiff may not recover both the

   gross charter price and its operating expenses because, to reimburse the plaintiff for wages it would’ve

   paid anyway, would be to gift the plaintiff an undeserved windfall.

           And there’s no dispute that the crew’s wages in our case were a fixed cost. See, e.g., Downing

   Depo. [ECF No. 105–4] at 22:11–14 (“Q: Is the pay of the crew the same regardless of whether, week

   to week, that the vessel is chartered or not? A: Yes.”). Leonardo himself admitted that PII would’ve

   had to pay precisely the same amount of money in crew’s wages whether the Yacht was in the water

   or under repairs. Leonardo 4/27/2020 Depo. at 180:13–17 (“Q: So the fact of the matter is that the

   crew wages that you pay from March through September of 2019 would have been the exact same

   crew wages that you would have paid had this shaft never been cut, correct? A: Correct.”). And, since

   they were being paid, the crew stayed with, and worked on, the Yacht both during charters and while it

   was being repaired. See Plaintiff’s SOF ¶ 17 (“Admitted that the crew is paid the same regardless of




                                                     24
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 25 of 28



   whether, week to week, the Vessel is chartered or not. Because the Defendants didn’t cause the Plaintiff

   to pay the crew any extra wages, the Plaintiff cannot recover those wages here. 26

           Trying to parry this result, the Plaintiff advances a new argument. The fixed nature of the

   crew’s wages is irrelevant, it now says, because it “did not receive the same value from the crew due

   to the Vessel being laid up on the hard.” Response at 15. As should be clear already, this argument

   suffers from (at least) three major deficiencies.

           First, this (new) damages calculation—the amorphous delta between the value of the crew’s

   services on charters and the value of those (diminished) services on land—appears nowhere in the

   Amended Complaint. See generally Am. Compl. To the contrary, when it comes to the crew’s wages,

   the Amended Complaint unambiguously requests only one thing: reimbursement for the full amount of

   those wages. Am. Compl. ¶¶ 15, 20, 24, 30, 35, 40, 44 (repeatedly requesting damages for “Captain &

   Crew Salaries: $160,527.42”). The natural inference, of course, is that the Amended Complaint sought

   no other form of reimbursement for the value of the crew’s services. See A. SCALIA & B. GARNER,

   READING LAW: THE INTERPRETATION OF LEGAL TEXTS 107 (“The expression of one thing implies

   the exclusion of others (expressio unius est exclusio alterius).”). And it’s by now well-settled that a party

   may not amend its complaint in response to a motion for summary judgment. See, e.g., Miccosukee Tribe

   of Indians of Fla. v. United States, 716 F.3d 535, 559 (11th Cir. 2013) (“In this circuit, a plaintiff cannot

   amend his complaint through argument made in his brief in opposition to the defendant’s motion for

   summary judgment. At the summary judgment stage, the proper procedure for plaintiffs to assert a




   26
      The Plaintiff never responds to this basic causation argument, see Response at 15, which the
   Defendants unmistakably advanced in their Motion, see Motion at 7. They have thus waived any
   argument they might’ve had. See Transamerica Leasing, Inc. v. Institute of London Underwriters, 267 F.3d
   1303, 1308 n.1 (11th Cir. 2001) (“Underwriters failed to raise this argument in response to
   Transamerica’s motion for summary judgment. Therefore, the Underwriters have waived any
   argument that Transamerica’s purported failure to disclose material information requires voidance of
   the policy.”).
                                                        25
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 26 of 28



   new claim is to amend the complaint in accordance with Fed. R. Civ. P. 15(a).” (cleaned up)); Gilmour

   v. Gates, McDonald & Co., 382 F.3d 1312, 1315 (11th Cir. 2004) (“A plaintiff may not amend her

   complaint through argument in a brief opposing summary judgment.” (citing Shanahan v. City of Chicago,

   82 F.3d 776, 781 (7th Cir. 1996))).

           Second, the Plaintiff has adduced absolutely no evidence from which a reasonable trier of fact

   could compute the value of this new form of damages. It never, in other words, explains how one

   would go about calculating the difference between what the crew’s services were worth during charters

   and what those services were worth while the Yacht was being repaired. So, for instance, it gives us

   no expert opinion, submits no documents, and provides no lay testimony—from the crew members

   or anyone else—for its position that there was (as a matter of fact) any salient difference between what

   the crew members did while the Vessel was chartered and the services they performed on land.

   Instead, it simply assures us, in the most conclusory way, that “the crew was not able to perform all

   of its normal duties while the Vessel was laid up on the hard and therefore the value of services

   received was not the same as if the Vessel had not been damaged.” Ex. A, Leonardo Decl. [ECF No.

   113-1 at 2–4] ¶ 15. But, “to survive summary judgment, the plaintiff must adduce some evidence of

   damages.” A&E Adventures LLC, v. Intercard, Inc., 2021 WL 1165244, at *1 (S.D. Fla. Mar. 26, 2021);

   see also HRCC, Ltd. v. Hard Rock Cafe Int’l (USA), Inc., 302 F. Supp. 3d 1319, 1323 (M.D. Fla. 2016),

   aff’d, 703 F. App’x 814 (11th Cir. 2017) (“In order to survive [the defendants’] Motion for Summary

   Judgment, [the plaintiff] must point to evidence sufficient to allow a jury to reasonably find that it

   incurred actual damages[.]”); Nat’l Union Fire Ins. Co. of Pittsburgh v. Tyco Integrated Sec., LLC, 2015 WL

   3905018, at *33 (S.D. Fla. June 25, 2015) (granting summary judgment where the plaintiff “failed to

   provide any evidence of actual damages despite a protracted and ample discovery period”); cf. State

   Farm Mut. Auto. Ins. Co. v. Performance Orthapaedics & Neurosurgery, LLC, 315 F. Supp. 3d 1291, 1310

   (S.D. Fla. 2018) (“The proof may be indirect and it may include estimates based on assumptions, so


                                                       26
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 27 of 28



   long as the assumptions rest on adequate data.” (quoting G.M. Brod & Co. v. U.S. Home Corp., 759 F.2d

   1526, 1539 (11th Cir. 1985))).

           Third, as the Defendants point out in their Reply—and as we’ve already explained—a Vessel’s

   fixed costs, like the crew’s wages here, are not included when calculating damages for loss of use. See

   Reply at 7; see also The Conqueror, 166 U.S. at 133; Skou, 478 F.2d at 347. Even the Plaintiff’s accountant

   agrees. See Bruckel Depo. at 36:2–36:11 (“A: The los[t] profit would be – generally would be the los[t]

   revenue less the marginal cost. Or the cost that would not otherwise have been incurred had you not

   had to rent the boat. Q: Right. Okay. And the fixed cost would not be included in that calculation,

   right? Because that’s costs that would have been incurred regardless of whether the vessel was

   chartered or not, right? A: Sure.”). And, since no one disputes that the crew’s wages are fixed costs,

   the Defendants’ Motion is GRANTED as to the Plaintiff’s claim for wages.

                                                      ***

           After careful review, the Court hereby ORDERS and ADJUDGES as follows:

       1. The Defendants’ Motion for Summary Judgment [ECF No. 105] is GRANTED in part and

           DENIED in part as follows:

               a. The Motion is GRANTED as to the Plaintiff’s wages claim.

               b. The Motion is DENIED as to the Plaintiff’s claim for loss-of-use damages.

       2. Within seven days of this Order, the parties shall submit a joint pre-trial stipulation, exhibit

           lists, witness lists, deposition designations, and proposed findings of fact and conclusions of

           law, and shall file any motions in limine (but not motions to exclude expert testimony under

           Daubert). Each party is limited to filing one motion in limine, which may not, without leave of

           Court, exceed the page limits allowed by the Local Rules. The parties are reminded that

           motions in limine must contain the Local Rule 7.1(a)(3) certification.



                                                       27
Case 0:19-cv-61946-RKA Document 161 Entered on FLSD Docket 06/14/2021 Page 28 of 28



         DONE AND ORDERED in Fort Lauderdale, Florida, this 11th day of June 2021.




                                                    _________________________________
                                                    ROY K. ALTMAN
                                                    UNITED STATES DISTRICT JUDGE


   cc:   counsel of record




                                            28
